Citation Nr: 1244330	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  06-23 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a groin disability. 

2.  Entitlement to service connection for left knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany Berry, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from October 1987 to October 1989 and active duty for training from August 1990 to April 1991, with periods of inactive duty training between October 1989 and August 1990. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision of Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Veteran testified before the undersigned at a January 2010 hearing at the RO.  A transcript of that hearing has been associated with the claims folder.  

In October 2010, the Board remanded the appeal for additional development.  As will be discussed further herein, the agency of original jurisdiction (AOJ) did not substantially comply with the October 2010 remand orders concerning the claim of entitlement to service connection for a left knee disability.  Accordingly, that issue is addressed in the REMAND portion of the decision below and is again REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDING OF FACT

The Veteran's current groin disability is not causally related to a disease, injury, or event in service.


CONCLUSION OF LAW

A groin disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  In the instant case, the AOJ sent a letter to the Veteran providing notice of how to substantiate the claim for service connection April 2004.  The notice explained the relative burdens of VA and the Veteran, relating the information and evidence that VA would seek to provide and that which he was expected to provide.  Additionally, in a letter dated in March 2006, the AOJ notified the Veteran of the process by which disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Regarding the timing of the letters, the Board notes that complete notice was not provided until after the November 2004 rating decision on appeal.  However, the Veteran was given the opportunity to submit additional information, and the claim was readjudicated subsequently in the May 2006 statement of the case (SOC) and the March 2012 supplemental statement of the case (SSOC).  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification letter followed by re-adjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  Accordingly, the Board finds that the Veteran has been adequately notified of the information and evidence necessary to substantiate the claim on appeal, and because he was not precluded from participating effectively in the processing of his claim, the late notice did not affect the essential fairness of the decision.  In all, the duty to notify has been met. 

VA has also done everything reasonably possible to assist the Veteran in the development of the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims folders contain the Veteran's service treatment records, as well as post-service reports of VA and private treatment.  Moreover, the Veteran's statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.

Additionally, the Board is satisfied that here was substantial compliance with its October 2010 remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  The October 2010 remand directed that the AOJ obtain updated VA outpatient records and provide the Veteran with a VA examination and opinion to determine whether any currently diagnosed groin disability may be attributed to his military service.  VA outpatient records were subsequently associated with the claims folders, and the Veteran was provided with a VA examination in December 2010.  The report of the December 2010 VA examination reflects that the examiner reviewed the Veteran's complete VA claims folders, recorded his current complaints, conducted an appropriate physical examination, and provided a complete rationale for all opinions expressed.  Therefore, the December 2010 VA examination report is adequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  In all, the duty to assist has also been met.

Service Connection

The Veteran contends that his current groin disability is attributable to a left proximal adductor strain during active duty in August 1989.  He asserts that he has experienced groin pain continuously for the past 15 years.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  

In relevant part, 38 U.S.C.A. 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits. 

Here, as previously acknowledged in the October 2010 remand, the Board does not dispute that the Veteran has been diagnosed with a current groin disability, namely chronic groin strain, during the course of his appeal.  

Additionally, in-service incurrence of an injury is established, as service treatment records reflect that the Veteran sustained a left proximal adductor strain during service in August 1989.  

Thus, the crux of the case rests upon the third element of service connection, or causal relationship between the current groin disability and the in-service strain.  

In December 2010, at the request of the Board, the Veteran underwent a VA examination to specifically address whether any current groin disability was related to his service.  The physician reviewed the Veteran's claims folders, and documented the Veteran's reported groin symptomatology following service.  Specifically, the Veteran noted that in 1997 he began to experience marked pain in the left groin that was now bilateral.  He indicated that he had been informed by medical professionals that the bilateral groin pain might represent radiating pain from his back disability.  Upon physical examination, the examiner was unable to diagnose a current groin disability distinguishable from the Veteran's lumbar degenerative disc disease, and ultimately opined that the current bilateral groin pain was unrelated to the in-service left proximal adductor muscle strain.  In support of this conclusion, the examiner emphasized that soft tissue injures of muscle, such as adductor strains of the groin, resolve unless there is a major muscle tear associated with it.  Here, in light of the almost 10-year delay between the 1989 strain and recurrence of pain in 1997, the examiner concluded that there was no major muscle tear associated with the strain.  Moreover, the examiner highlighted that the Veteran currently complained of bilateral groin pain, as opposed to left-sided pain, which supported a conclusion that the current groin pain was attributable to the Veteran's lower back disability as opposed to the in-service left proximal adductor strain.  
There is no competent medical evidence to the contrary.  In this regard, while the Board acknowledges that the Veteran was a medic during service, and has indicated that he is a certified nurse's aide, such rudimentary training does provide the medical expertise necessary to offer an opinion on the relationship between his current groin problems and in-service strain.  See 38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Additionally, while the Veteran is competent to discuss his symptoms of groin pain as he has observed them over the years, he has not asserted a continuity of groin symptomatology since service, as reflected in his testimony and statement to the December 2010 VA examiner that his current bilateral groin pain began in 1997, which is supported by the medical evidence of record. 

In sum, for the reasons expressed above, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a groin disability.  Therefore, contrary to the assertions of the Veteran's representative, the benefit of the doubt rule is not for application because the evidence is not in relative equipoise.  The benefit sought on appeal is accordingly denied. 


ORDER

Entitlement to service connection for a groin disability is denied.  


REMAND

After a review, the Board observes that further development is required prior to adjudicating the Veteran's claim for service connection for a left knee disability.

The Veteran relates his current left knee disability to an injury he sustained during a training exercise.  His service treatment records reflect that in June 1990, while performing inactive duty training, he was placed a temporary physical profile restricting his activities for one month based on a diagnosis of left knee arthritis.  Although the Veteran is not eligible for service connection for arthritis incurred during inactive duty training, he can be awarded service connection for residuals of an injury as a result of such service, and the June 1990 record clearly demonstrates a left knee injury.  38 U.S.C.A. §§ 101(24)(C), 106, 1131.  

In October 2010, the Board remanded the claim in order to obtain an opinion as to the nature and etiology of the Veteran's left knee disability.  On remand, the Veteran underwent VA examination in December 2010.  A review of the examination report shows that the examiner was unable to render a favorable opinion with regard to the questions presented on the issue of service connection.  The examiner reasoned that the Veteran's service treatment records were negative for an injury on active duty resulting in problems with his left knee.  However, the examiner failed to account for the June 1990 physical profile report in addressing the etiology of the left knee disability.

The Court of Appeals for Veterans Claims (Court) has held that a remand by the Court or the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Although VA is required to comply with remand orders, it is substantial, not absolute, compliance that is required.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

As the VA examiner's report is not fully responsive to the Board's request, and is based on an inaccurate factual predicate, there has not been substantial compliance with the October  2010 remand for the claim.  Such deficiencies must be remedied on remand. 

Additionally, on remand, records of VA treatment dated after January 2012 should be associated with the claims folders.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).

The Board sincerely regrets the additional delay caused by this Remand.  However, this action is necessary to ensure that all due process is met.  Accordingly, this remaining issue is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records from January 2012 to the present.  All requests for records and responses should be recorded in the claims folders, or in his Virtual VA eFolder.   

2.  Then forward the claims folders to the examiner who provided the December 2010 VA opinion on the left knee for clarification (or another qualified examiner, if that same examiner is not available).  The examiner should be requested to review the claims folders, including the December 2010 examination report, and provide an addendum that answers the following questions.

a.  Is it as least as likely as not (50 percent or greater probability) that any current left knee disability is causally related to the June 1990 knee injury sustained by the Veteran during inactive duty training?

b.  If the left knee disability is not found to be related to the Veteran's earlier service on inactive duty training, the examiner should state whether the disability had its clinical onset during his period of active duty for training from August 1990 to April 1991.  

c.  The examiner should also state whether the disability pre-existed his active duty for training from August 1990 to April 1991.  In rendering this opinion, the examiner must comment on the June 1990 physical profile report reflecting a diagnosis of left knee arthritis.  
d.  If the left knee disability pre-existed the Veteran's period of active duty for training from August 1990 to April 1991, the examiner should opine as to whether the disability was aggravated during his active duty for training from August 1990 to April 1991.

No additional examination of the Veteran is necessary, unless the examiner determines otherwise.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide a requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation. 

3.  After completing the above development, readjudicate the claim on the merits.  If the benefit sought on appeal is not granted, furnish a SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Sonnet Gorham
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


